 1   ROCKAFELLOW
         LAW FIRM
 2   2438 East Broadway Boulevard
 3   Tucson, Arizona 85719
     T. 520.750.1800 / 1.800.264.4529
 4   F. 520.750.1676
 5   Leighton H. Rockafellow, Jr., Esq.
     LeightonJr@RockafellowLaw.com
 6
 7   LEIGHTON H. ROCKAFELLOW, Jr., ESQ.
     State Bar # 028844
 8   Attorney for Plaintiffs
 9
                        IN THE UNTIED STATES DISTRICT COURT
10
11                              FOR THE DISTRICT OF ARIZONA

12   D. G. and Y. G. husband and wife, individually         Case No. 4:18-cv-00583-JGZ
13   and as the parents and next best friends of
     JANE DOE, a minor, and JOHN DOE, a minor.
14
15                Plaintiffs.                               SECOND JOINT
                                                            SETTLEMENT STATUS
16   vs.                                                    REPORT
17
     TUCSON UNIFIED SCHOOL DISTRICT,                        Hon. Jennifer G. Zipps
18   NO. 01, a Body Politic,
                                                            Magistrate Judge
19
                  Defendant.                                Eric J. Markovich
20
21
22
23         The parties, pursuant to the Court’s Scheduling Order dated February 7, 2019, and
24   having met and conferred regarding the material matters herein, submit their Second Joint
25   Settlement Status Report.
26         Discovery and disclosure continue. Seven depositions have taken place, four are
27   currently scheduled, and two additional are in the scheduling process.
28


                                                 1
 1
 2          The parties plan to hold a private mediation in October.
 3
 4   Dated this 23rd day of July, 2019
 5
 6   Rockafellow Law Firm                            Wright Welker & Pauole PLC
 7
 8   /s/ Leighton H. Rockafellow, Jr                 /s/ Chris Welker_________
 9   Attorney for Plaintiffs                         Attorney for Defendant
10
11   Original of the Foregoing
     E-filed this 23rd day of July 2019
12   With Magistrate Judge Erik Markovich
     Southern District of Arizona
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
